Judgment, Supreme *231Court, New York County (Charles H. Solomon, J., at suppression hearing; Daniel E FitzGerald, J., at plea and sentence), rendered July 7, 2005, convicting defendant of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of six years, unanimously affirmed.
Defendant’s argument that, in making its probable cause determination, the hearing court improperly relied on the minutes of an ex parte, in camera proceeding conducted pursuant to People v Darden (34 NY2d 177 [1974]) is unpreserved (see People v Tutt, 38 NY2d 1011 [1976]; see also People v Kello, 96 NY2d 740, 743-744 [2001]), and we decline to review it in the interest of justice. We have considered and rejected defendant’s remaining claims. Concur—Friedman, J.E, Nardelli, Buckley, Catterson and McGuire, JJ.